In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 18-0192V
                                                             Filed: February 22, 2019
                                                                  UNPUBLISHED

                                                                         
    WANDA GARCIA,                                                        

                                           Petitioner,                       Special Processing Unit (SPU);
    v.                                                                       Ruling on Entitlement; Concession;
                                                                             Causation-In-Fact; Tetanus
    SECRETARY OF HEALTH                                                      Diphtheria acellular Pertussis (Tdap)
    AND HUMAN SERVICES,                                                      Vaccine; Abscess; Non-Specific
                                                                             Mass
                                         Respondent.

                                                                         
John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.
Julia Marter Collison, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On February 7, 2018, Wanda Garcia (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered “an
abscess in her left shoulder” which was caused-in-fact by a Tdap vaccination she
received on April 22, 2016. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.



                                                            
1
  The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On February 22, 2019, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent states that “petitioner developed a non-
specific mass on her left upper extremity, which was more likely than not caused by
administration of a Tdap vaccine at the same location. No other causes for petitioner’s
non-specific mass have been identified.” Id. at 4. Respondent further agrees that
“petitioner has satisfied the statutory requirement that petitioner’s injury lasted for at
least six months, or resulted in ‘inpatient hospitalization and surgical intervention’ as
required by 42 U.S.C. § 300aa-11(c)(1)(D)(i),(iii). Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master